 

[img1.jpg]


WOLVERINE TUBE, INC.

 

                

 

Wolverine Tube, Inc.

ANNUAL PERFORMANCE INCENTIVE PLAN

 

OVERVIEW OF THE PLAN:

 

The Wolverine Tube, Inc. Annual Performance Incentive Plan (“The Plan”) will
provide each eligible participant with a specific incentive opportunity –
expressed as a percentage of base compensation – which may be awarded based upon
the Company achieving certain performance measures. These goals can be
corporate, division, group or some combination of all and will be weighted to
emphasize key areas. Any bonus payouts are at the discretion of the Plan
Administrator(s).

 

OPERATIONS OF THE PLAN:

 

•

Performance Measures and Targets - Under The Plan, the Plan Administrator
establishes various target performance levels based on projected business
results during The Plan year. A payout may be made based primarily on the
Company’s financial performance. In order to provide incentives for production
facilities to meet local productivity goals, facility financial performance and
/ or other measures may be established and included in the calculations. There
will be various levels of potential payout for the Company’s consolidated
financial performance measure(s); and three primary levels of potential payout
for all other metrics. These levels will be determined by the Plan Administrator
but will be based on year over year improvement in financial performance as well
as performance to financial plans.

 

•

Incentive Opportunities - The Plan Administrator will then establish percentage
of salaries that may be earned. The percentages increase as performance improves
based upon a graduated formula. For example, if actual performance in any area
is between level one and level two, a pro-rata increase in incentives may be
provided as determined by the Plan Administrator(s). For overall company
consolidated measure(s), once the initial target level of performance is
achieved, additional bonus can be earned in a pro-rata manner. For all other
metric(s) maximum payout is achieved at level three.

 

•

Eligibility for Participation - Participation in the Plan, for the CEO and other
executive officers will be determined by the Compensation Committee based upon
recommendations of the CEO. The Compensation Committee will act as the “Plan
Administrator” for the CEO and other executive officers. The CEO will act as
Plan Administrator for those below this level. No individual may participate

 



 

simultaneously in more than one annual incentive or bonus plan. Once an
individual is determined to be eligible for participation, he must be an
employee of the Company at all times during the year, through and including the
date the awards are granted in the following year in order to be eligible to
receive the award. A person who is demoted during the year is subject to removal
from The Plan by the Plan Administrator, with no entitlement to compensation
under The Plan. A Participant in The Plan, who retires, becomes disabled (as
defined in the applicable Company plan) or who dies during the year will be
eligible to receive a pro rata award, if applicable. The Plan Administrator will
review situations involving involuntary terminations to determine potential
awards under The Plan. A participant who voluntarily terminates service or who
is terminated for “Cause” (as determined by the Plan Administrator) will not be
eligible for an award.

 

•

Administration of the Plan – For purposes of the CEO and other executive
officers the Plan Administrator will be the Compensation Committee. For purposes
of the non-executive employees, The Plan Administrator will be the CEO. The Plan
Administrator(s) will make any and all determinations regarding the operation of
the Plan. Incentive payments should occur in the latter part of March but may be
deferred at the discretion of the Plan Administrator.

 

•

Extenuating Circumstances – The CEO may recommend to the Compensation Committee
changes to financial goals based on extenuating circumstances. The Compensation
Committee may evaluate unexpected or uncontrollable events that could impact the
Plan and may accept or deny recommendations from the CEO. The Compensation
Committee has the authority to amend or terminate the Plan at any time.

 

PREPARED BY:

 

 

                                                   

President & CEO

 

Date:                                       

 

APPROVED:

 

                                                               

Chair Compensation Committee

 

Date:                                                    

 

Version 01/06

 

 

 

 